JOURNAL ENTRY AND OPINION
{¶ 1} Petitioner, Gerald Bowen, has filed a petition for a writ of habeas corpus. Bowen alleges that he has been "taken into the custody of Respondent Gerald McFaul, the elected Sheriff of Cuyahoga County, State of Ohio on or about February 24, 2007, and has been kept in such custody without being charged with any offense at all times since then, for a total of 20 days as of the filing of this petition." Gerald McFaul has filed a motion to dismiss.
 {¶ 2} Attached to the motion to dismiss is a copy of a judgment entry, as journalized on March 20, 2007, which demonstrates that: (1) Bowen was indicted on March 19, 2007, by the Grand Jury of Cuyahoga County and charged with the offenses of importuning, disseminating matter harmful to juveniles, attempted kidnapping, attempted rape, and possessing criminal tools; (2) Bowen was arraigned on March 20, 2007; and (3) original bond, in the amount of $20,000, was continued. It must also be noted that a review of the docket in State v. Bowen, Cuyahoga County Court of Common Pleas Case No. CR-07-492831(A), demonstrates that on March 20, 2007, Bowen posted a surety bond in the amount of $20,000.00. Thus, Bowen's petition for a writ of habeas corpus is moot. Sherrod v.McFaul, Cuyahoga App. No. 87264, 2005-Ohio-6347.
  {¶ 3} Accordingly, we grant McFaul's motion to dismiss. Costs to Bowen. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B). *Page 4 
Petition dismissed.
  PATRICIA A. BLACKMON, P.J., and MARY J. BOYLE, J., CONCUR. *Page 1